Citation Nr: 1419817	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include on a secondary basis.

2.  Entitlement to service connection for hypertension, to include on a secondary basis or as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for cataracts, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for each disability at issue.  When this case was previously before the Board in November 2013, it was remanded for additional development of the record.  

In its November 2013 determination, the Board also denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  This decision, accordingly, is limited to the issues noted on the preceding page.

[This appeal is processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for erectile dysfunction, hypertension and for cataracts on the basis that these conditions are secondary to his service-connected diabetes mellitus.  In addition, he argues that hypertension is related to his to Agent Orange.  

The Board acknowledges there are medical opinions of record stating that erectile dysfunction, hypertension and cataracts were not caused by the Veteran's diabetes.  Following a November 2007 VA examination, the examiner concluded that since the Veteran noted he had erectile dysfunction prior to the onset of diabetes, it was more likely than not that it was caused by his long-standing hypertension in combination with hyperlipidemia and smoking history.  The examiner added that there might have been some aggravation of erectile dysfunction, but it would have been minor, and the other cited factors would have played a more significant role.  

The Board also notes that a private physician stated in May 2013 that the Veteran's cataract condition might have progressed more quickly due to diabetes.

In its November 2013 remand, the Board directed that opinions be obtained that addressed whether the Veteran's erectile dysfunction, hypertension or cataracts were caused or aggravated by his diabetes mellitus.  The Board acknowledges that the opinions did state that the conditions were not caused or aggravated by diabetes mellitus.  The rationale provided for the opinions concerning erectile dysfunction and hypertension was that such conditions had pre-dated the onset of diabetes.  This would not, however, address whether the diabetes mellitus had aggravated the conditions.  

Following the VA eye examination in December 2013, the examiner commented that his ability to provide an opinion is limited since he was unable to examine the cataracts prior to their removal.  The opinion also failed to consider whether diabetes mellitus had aggravated the cataracts.  The Board believes that it would be helpful to obtain the records of the Veteran's treatment for his cataracts, to include any operative reports.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (Court) held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2012).

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for cataracts prior to their removal.  He should also provide the information pertaining to the surgical procedures to remove the cataracts, to include the operation report.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  The VBMS file should be returned to the examiners who conducted the December 2012 VA examinations.  The examiners should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction, hypertension or cataracts were aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected diabetes mellitus.  The examiner is requested to address the indication on the November 2007 VA examination that the Veteran's erectile dysfunction might have been aggravated by diabetes.  The eye examiner is directed to address the May 2013 opinion of the Veteran's private physician that his cataracts might have progressed more quickly as a result of diabetes mellitus.  The rationale for any opinion should be set forth.  If the original examiners are not available, the file should be sent to appropriate  providers who should respond to the questions set forth above after reviewing the claims folder.  

3.  The RO should then review the record and readjudicate the claims.  If any of the claims remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



